DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/037,038. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Sep 2, 2021 has been entered.
 

Status of Claims
Claim(s) 1-5, 7, 9, 14, 18-24 and 27-32 is/are currently pending and has/have been examined.
Claim(s) 11 and 25-26 has/have been cancelled. 



Response to Amendment 
	The Amendment filed on Sep 2, 2021 has been entered. Applicant’s Remarks filed on Sep 2, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections and 112(b) rejections previously set forth are withdrawn. 
Applicant has not commented on the Claim Interpretations set forth in the previous action and, thus, the examiner is of the belief that Applicant is in agreement with the interpretations. Said interpretations are reproduced in the current action for completeness. 
Based on the Amendments to the Claims, and Page(s) 7-14 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed Sep 2, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1, line 4, “…and arranged to a house a biological sample” should be “…and arranged to house a biological sample”
Claim 9, line 1-2, “is includes” should be “includes”.  



Claim Interpretation
	Claim(s) 1, 18, 21, 23 and 28 in the instant application is/are interpreted as having contingent limitations in the recitation of “when executed…”. Thus, for the purpose of prior art rejections, prior art will be considered as reading on the claims if it meets at least one of the contingent limitations (including what occurs when the conditions are not met).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

	

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 7, 9, 14, 18-24 and 27-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1, 14 and 18 has/have been amended to recite “centrifuging while shipping”, or variations thereof. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of simultaneously performing shipping and centrifuging steps has been found. The specification supports the centrifuging of sample before shipping, where both centrifuging and shipping occur using the same container (see instant specification: [0011]; [0061]-[0062]) but not the “centrifuging while shipping”, or the variants thereof, recited in the instant claims. Thus, the limitations of Claim(s) 1, 14 and 18 are considered new matter. 

Claim(s) 2-5, 7, 9, 19-24 and 27-32 is/are rejected by virtue of dependency. 




Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 29, the recitation “shaped and sized to snugly receive the tube” is unclear. It is unclear what the metes and bounds of “snugly” are in regards to the shape and size. This is further unclear due to the lack of description of what a “snug” size and/or shape is in the specification. In the interest of compact prosecution, the examiner will interpret prior art to read on “snugly” if it describes an arrangement in which container receiving the tube is explicitly made for the tube it is set to receive. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, 9, 18, 20-23 and 28-32 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rust et al (US 2013/0265417, already of record) and in further view of Holmes et al (US 2013/0078149, already of record) and in further view of Fisher Scientific (Buckets and Lids for Thermo Scientific Sorvall Legend Mach 1.6 4-Place Swining Bucket Rotor, Fisher Scientific Webpage, 2015, 1 page, see attached document).

Regarding Claim 1, Rust teaches a system for sample preparation and transportation (see Rust: Abstract; “centrifuge and in particular to a portable centrifuge”, [0002]; [0024]), comprising:
a shipping container shippable to and from the location of a patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes hollow base and a cover, which is interpreted as an openable container and where the description of portability is interpreted as describing an item that can be shipped from any, and to, any location, including the location of a patient),
a primary container constructed and arranged to house a biological sample from the patient (see Rust: “method includes separating a sample of blood in a capillary tube”, [0010]).
a centrifuge device positioned within the shipping container, wherein the centrifuge device includes a rotor and a secondary container positioned on the rotor (see Rust: “A rotor is coupled to the motor, the rotor having a generally cylindrical body and a pair of opposing openings opposite the motor. A pair of holders are each disposed in one of the pair of opposing openings, each of the holders having an opening on one end sized to receive a capillary tube”, [0008]) is constructed and arranged to receive the primary container including the biological sample from the patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders) at the location of the patient (Rust is deemed capable of receiving the sample at any location),
Rust further teaches a battery and a controller for the apparatus (see Rust: [0028]-[0030]). As Rust teaches a controller (i.e. programmable to perform a function when desired) for the apparatus and a battery (i.e. lack of reliance on a wired connection, use at any location/moment without limitation), it is further understood that the centrifuge of Rust is capable of being used for centrifuging while it is being transported and/or shipped if so desired by a user.

However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches a device for sample preparation (where sample preparation includes centrifugation) including processor and memory, where the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Rust to include a processor and memory as in Holmes, because Holmes teaches that the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]). The combination would result in a centrifuge system capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point. 

Modified Rust teaches the secondary container (see above).
Modified Rust does not teach the secondary container including a sealable compartment. 
However, Fisher Scientific teaches the analogous art of optional centrifuge components known in the art (see Fisher Scientific: Page 1/1). Fisher Scientific teaches that centrifuges can 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the secondary compartment of modified Rust to be a bucket with a lid (i.e. containers with sealable compartments) as taught by Fisher Scientific, because Fisher Scientific teaches that the structure is usable for biocontainment use, as the lids can be made to be aerosol tight (see Fisher Scientific: Page 1/1).
Note: Claim(s) 1-5, 7, 9 and 11 contain a large amount of functional language (i.e. “constructed to…”, “arranged to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 2, modified Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the shipping container includes a lid arranged to be open and closed, centrifuge device includes a frame and a rotor supported by the frame, and wherein the centrifuge frame is constructed and arranged so that the rotor is actuated by closing the lid of the shipping container (see Rust: Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders; “the centrifuge 20 may include an interlock switch (not shown) that prevents the operation of the centrifuge 20 when the cover 24 is in the open position”, [0025]; “With the capillary tubes 66 inserted, the cover 24 is closed and the rotor is rotated for a desired period of time”, [0036]; Rust describes a centrifuge that is actuated upon closing of the cover; [0025]-[0036]; Fig 1-8). 

	Regarding Claim 3, modified Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the centrifuge device includes a frame and a rotor supported by the frame, wherein the rotor contains an opening for the secondary container and an integrated counter-balancing weight (see Rust: Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders; “the centrifuge 20 may include an interlock switch (not shown) that prevents the operation of the centrifuge 20 when the cover 24 is in the open position”, [0025]; “With the capillary tubes 66 inserted, the cover 24 is closed and the rotor is rotated for a desired period of time”, [0036]; Rust describes a centrifuge that is actuated upon closing of the cover; [0025]-[0036]; Fig 1-8; Rust describes the rotor with opposing holders and describes that one of the holders could contain an “equally weighted capillary tube”, which is interpreted to be a counterweight. Thus, Rust describes the rotor being capable of having openings for a biological sample and a counterweight. The examiner notes that “for a biological sample and an integrated counter-balancing weight” is an example of functional language that has been met by the prior art but does not afford further patentable weight other than a capability of containing these items. The examiner also notes that the claim limitations state that the rotor has the openings for these items, but these items have not been positively claimed and are thus not part of the apparatus claim).

	Regarding Claim 4, modified Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the rotor is constructed and arranged to be a single-use rotor (see Rust: [0025]-[0036]; Fig 1-8; The examiner notes that “constructed and arranged to be a single-use rotor” is an example of functional language affording a capability to the rotor and does not patentably distinguish the claimed rotor from the prior art rotor).
	


Regarding Claim 7, modified Rust teaches all the limitations as applied to Claim 5 and further teaches wherein the container comprises a lid, the lid being in operational communication with the at least one switch (see modification of Claim 6; modify the apparatus the Rust to connect the battery and switch to permit operation of the apparatus via actuation of the cover as this would have allowed the device to being operation and thus centrifugation of the sample). 

Regarding Claim 9, modified Rust teaches all the limitations as applied to Claim 1. 
Modified Rust does not teach “wherein the electronics system includes a communications components configured to wirelessly transmit data about the biological sample” (the examiner notes that the recitation of “wherein the data includes at least one of a temperature of the biological sample and a time associated with the biological sample” does not add structure to the claim). 
However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Rust to include physical storage components (i.e. processors and/or memory) that function as communications modules as in Holmes, because Holmes teaches that this allows for transfer data between the device and external systems such as an external device (i.e. wired or wireless communication) or cloud-based services (i.e. wireless communication) (see Holmes: [0431]-[0433]; [0541]; [1260]; [1266])). The examiner notes that the resulting combination teaches the remote computer systems which act as receivers, and which are deemed capable of performing the functional limitation, including sending any type of data such as temperature of the biological sample and a time associated with the biological sample as claimed. 

Regarding Claim 18, Rust teaches a system for sample preparation and transportation (see Rust: Abstract; “centrifuge and in particular to a portable centrifuge”, [0002]; [0024]), comprising:
a container configured to be shipped to and from the location of a patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes hollow base and a cover, which is interpreted as an openable container and where the description of portability is interpreted as describing an item that can be shipped from any, and to, any location, including the location of a patient),
a centrifugation mechanism disposed within the container, wherein the centrifugation mechanism is constructed and arranged to receive a biological sample from the patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes a 
Rust further teaches a battery and a controller for the apparatus (see Rust: [0028]-[0030]). As Rust teaches a controller (i.e. programmable to perform a function when desired) for the apparatus and a battery (i.e. lack of reliance on a wired connection, use at any location/moment without limitation), it is further understood that the centrifuge of Rust is capable of being used for centrifuging while it is being transported and/or shipped if so desired by a user.
Rust does not explicitly teach “an electronics system positioned within the container and communicatively coupled to the centrifugation mechanism, wherein the electronics system includes one or more processors and a computer-readable medium storing instructions. The examiner notes that the recitation of “that, when executed by the one or more processors, cause the centrifuge device to centrifuge the biological sample while the shipping container is being shipped from the location of the patient” does not have to occur (see Claim Interpretation Section).
However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches a device for sample preparation (where sample preparation includes centrifugation) including processor and memory, where the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Rust to include a processor and memory as in Holmes, because Holmes teaches that the processor and/or memory stores instructions for performing one or more steps to be performed by the device and for performing the instructions (see Holmes: [0324]; [0365]; [1257]; [1260]; [1266]). The combination would result in a centrifuge system 
Note: Claim(s) 19-20 and 28 contain a large amount of functional language (i.e. “constructed to…”, “arranged to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 20, modified Rust teaches all the limitations as applied to Claim 18.
Modified Rust does not teach “a temperature control system positioned within the container, wherein the temperature control system is in thermodynamic communication with the sample”.
However, Holmes teaches the analogous art of systems and methods for sample processing, as well as centrifuge configurations (see Holmes: Abstract). Holmes further teaches that components can be incorporated into the system can contain sensors that respond to temperature, where the system can read such sensors and/or communicate with them to obtain information on the parameters of the sample (see Holmes: [0321]; [0340]; [0491]; [0557]; [0718]; [0748]; [1147]; [1178]; [1180]; [1214]; [1272]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Rust to include a temperature sensor as in Holmes, because Holmes teaches that components can be incorporated into the system can contain sensors that respond to temperature to allow the system to read such sensors and/or communicate with them to obtain information on the parameters of the sample, such as thermodynamic data (see Holmes: [0321]; [0340]; [0491]; [0557]; [0718]; [0748]; [1147]; [1178]; [1180]; [1214]; [1272]).



Regarding Claim 22, modified Rust teaches all the limitations as applied to Claim 21 and further teaches wherein characteristic is a prescription (see modification of Claim 1, centrifuge system is capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped; see: MPEP § 2114). 

Regarding Claim 23, modified Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the instructions, when executed by the one or more processors, further cause the centrifuge to ensure the biological sample is centrifuged only a single time (see modification of Claim 1, centrifuge system is capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped; see: MPEP § 2114). 

Regarding Claim 28, modified Rust teaches all the limitations as applied to Claim 18 and further teaches wherein the instructions, when executed by the one or more processors, further cause the centrifuge to ensure the biological sample is centrifuged only a single time (see modification of Claim 1, centrifuge system is capable of being directed to perform a centrifuging routine at the discretion of a user and/or at a predetermined time point, including when the device is being shipped; see: MPEP § 2114). 

Regarding Claim 29, modified Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the container is a tube and wherein the compartment is shaped and sized to snugly receive the tube therein (Rust teaches a system where the holders have an opening on one end sized to receive a capillary tube (i.e. made to received that kind of tube); see Rust: [0011]). 

Regarding Claim 30, modified Rust teaches all the limitations as applied to Claim 1. Modified Rust teaches that the container has a lid (see modification of Claim 1). 
Modified Rust does not explicitly teach that the lid is self-closing when the centrifuge is in operation. 
However, based on the above teachings, where Rust teaches both the container and the lid for use in a centrifuge, it would have been well within the skill of one of ordinary skill in the art to have made a self-closing lid to provide the advantages of an automated system. Further, the courts have held that a prima facie case of obviousness exists as to automating a process to accomplish the same result if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 III, respectively).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container and lid of modified Rust to be a self-closing lid as this would have provided the advantage of automating the process, thereby accomplishing the same result in an expected manner. 

Regarding Claim 31, modified Rust teaches all the limitations as applied to Claim 1. Modified Rust teaches the secondary container is removable from the rotor (see Rust: “openings 54 may have features, such as a step for example, that cooperates with a corresponding feature on the holders 46 to assist in retaining holders 46 in the rotor 32… 
Modified Rust does not explicitly teach that holders are integrally formed on the rotor. 
However, based on the above teachings, where Rust teaches the container for use in a centrifuge, it would have been well within the skill of one of ordinary skill in the art to have made the system integrally formed as this would have provided the advantage of a being able to form the system from a single material and/or by using a single formation process. Further, the courts have held that a prima facie case of obviousness exists as to making integral and/or separable if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 V B and/or MPEP § 2144.04 V C, respectively).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the secondary container of modified Rust to be integrally formed on the rotor as this would have provided the advantage of a being able to form the system from a single material and/or by using a single formation process.

Regarding Claim 32, modified Rust teaches all the limitations as applied to Claim 1 and further teaches wherein the secondary container is removable from the rotor (see Rust: “openings 54 may have features, such as a step for example, that cooperates with a corresponding feature on the holders 46 to assist in retaining holders 46 in the rotor 32… holders 46 are generally cylindrical in shape and having a diameter sized to fit within the openings 54… holders 46 may be inserted and held in place during operation while also allowing them to be removed for replacement or cleaning”, [0032]-[0034]).


(s) 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2012/0183956, already of record) in view of Rust et al (US 2013/0265417, already of record).

Regarding Claim 14, Ross teaches a method for preparing and shipping biological samples for a specified assay for a patient (see Ross: Abstract), the method comprising:
shipping a container to a location of the patient (the examiner notes that, for the patient to obtain the container, the container would have needed to be provided (i.e. shipped and/or delivered) to the patient)
receiving, within the centrifuge, the biological sample (see Ross: [0005]-[0006])
shipping the container with the biological sample away from the location of the patient (see Ross: “One or more of the one or more preparing steps may be provided during transit of the container from a first location to a second location. The first location may be the collection location for the sample, for instance a crime scene or location within a police or law enforcement authority building. The second location may be the analysis location for the sample, for instance a laboratory or a room or location separate from the location within a police or law enforcement authority building where the sample is collected. The transit includes motorised transport for the container. The container may be provided in a protective packaging during transit”, [0027])
and while shipping the container with the biological sample away from the location of the patient, centrifuging the sample in the container with the centrifuge according to a specified assay (see Ross: [0007]; the examiner notes that ‘while shipping’ is being interpreted as the container being in movement from one location to another but does not describe that the shipping and centrifuging occur 
Ross further teaches that the preparing steps, which may occur during transport (i.e. shipping) of the sample, can include centrifuging the sample in the container (see Ross: “and/or centrifuging. The conditions may alter the sample during one or more steps. The conditions may detach and/or remove and/or release the sample or a part thereof from the form in which the sample is received from the previous step, for instance from a sample collection device or part thereof”, [0018]; “The one or more preparing steps may include a purification step. The purification step may separate the selected sample components, for instance DNA, from one or more waste components of the sample, for instance cellular material, PCR inhibitors and chemical inhibitors”, [0023]). 
	Ross does not teach the container being a container with a centrifuge positioned within said container. 
However, Rust teaches the analogous art of a system for sample preparation and transportation (see Rust: Abstract; centrifuge and in particular to a portable centrifuge”, [0002]; [0024]). Rust teaches the arrangement of a portable centrifuge, comprising: a container shippable to and from the location of a patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes hollow base and a cover, which is interpreted as an openable container and where the description of portability is interpreted as describing an item that can be shipped from any, and to, any location, including the location of a patient), a centrifuge device positioned within the container, wherein the centrifuge device is constructed and arranged to receive a biological sample from the patient (see Rust: [0025]-[0036]; Fig 1-8; Rust describes a centrifuge within the base and cover with a motor and a rotor coupled to the motor shaft for use with a sample placed within sample holders) at the location of the patient (Rust is deemed capable of receiving the sample at any location). Rust further describes that this apparatus allows for portable 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of Ross to be a portable centrifuge as described by Rust (see Rust: [0025]-[0036]), because Rust teaches that the arrangement of centrifuge allows for portability (i.e. ease of transport and/or shipping) using battery power or renewable energy sources (see Rust: [0024]). As Rust teaches a controller (i.e. programmable to perform a function when desired) for the apparatus and a battery (i.e. lack of reliance on a wired connection, use at any location/moment without limitation), it is further understood that the centrifuge of Rust is capable of being used for centrifuging while it is being transported and/or shipped if so desired by a user.

	Regarding Claim 24, modified Ross teaches all the limitations as applied to Claim 14 and further teaches wherein shipping the sample includes shipping the sample via at least one of mail and courier (see modification of Claim 14; Ross: “One or more of the one or more preparing steps may be provided during transit of the container from a first location to a second location. The first location may be the collection location for the sample, for instance a crime scene or location within a police or law enforcement authority building. The second location may be the analysis location for the sample, for instance a laboratory or a room or location separate from the location within a police or law enforcement authority building where the sample is collected. The transit include motorised transport for the container. The container may be provided in a protective packaging during transit”, [0027]; this is understood to describe a courier event, where a package is moved from one location to another).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al (US 2013/0265417, already of record) and in further view of Holmes et al (US 2013/0078149, already of record), Fisher Scientific (Buckets and Lids for Thermo Scientific Sorvall Legend Mach 1.6 4-Place Swining Bucket Rotor, Fisher Scientific Webpage, 2015, 1 page, see attached document) and in further view of Garland (US 1,667,416, already of record).

Regarding Claim 19, modified Rust teaches all the limitations as applied to Claim 18. Modified Rust teaches the rotor to house a sample and counterweight (see modification of Claim 18) and also teaches a motor in mechanical communication with the rotor (see modification of Claim 18). Modified Rust teaches a battery that powers the centrifuge (see Rust: “within the hollow area 26 may be one or more components, such as a battery 36 and a controller 38”, [0028]) and a switch for controlling the operation of the rotor when the cover is opened and closed (see Rust: “the centrifuge 20 may include an interlock switch (not shown) that prevents the operation of the centrifuge 20 when the cover 24 is in the open position”, [0025]; “With the capillary tubes 66 inserted, the cover 24 is closed and the rotor is rotated for a desired period of time”, [0036]; Rust describes a centrifuge that is actuated upon closing of the cover). Modified Rust further teaches a battery and a controller for the apparatus (see Rust: [0028]-[0030]). 

Modified Rust does not teach a second switch.
However, Garland teaches the analogous art of locking switches for centrifuges and centrifugal machines (see Garland: Page 1, left column, line 1-5). Garland further teaches that centrifuges can have switches that lock the centrifuge by use of interlocking structures (collar and flange) to lock the cover in a predetermined condition (i.e. open vs closed) under certain 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Rust to include a second switch with a locking function as described by Garland (see Garland: entirety; Claim 17), further connecting said second switch to the battery for actuating said second switch, because Garland teaches that this allows to to lock the cover in a predetermined condition (i.e. open vs closed) under certain conditions (i.e. maintain the cover closed when the centrifuge is in operation) (see Garland: entirety; Claim 17).

	Modified Rust does not explicitly state the relationship between the battery and the switch that controls the rotor. 
However, based on the above teachings, where the battery powers the device and the switch controls the operation of the device, it would have been well within the skill of one in the art to connect the battery and switch for the purpose of operating the device.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the apparatus the Rust to connect the battery and switch to permit operation of the apparatus via actuation of the cover as this would have allowed the device to being operation and thus centrifugation of the sample. 


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2012/0183956, already of record) in view of Rust et al (US 2013/0265417, already of record) and in further view of Holmes et al (US 2013/0078149, already of record).

Regarding Claim 27, modified Ross teaches all the limitations as applied to Claim 14 and further teaches wherein pre-specifying the assay includes programming a memory of an 


Response to Arguments
Applicant's Arguments, filed on Sep 2, 2021, towards the previous prior art rejections on Page(s) 8-14 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798